


Exhibit 10.56
SEPARATION AGREEMENT


And


GENERAL RELEASE AND WAIVER OF CLAIMS
This SEPARATION AGREEMENT AND GENERAL RELEASE AND WAIVER OF CLAIMS (hereinafter
“Agreement”) is entered into between Joseph D’Amico (hereinafter “Employee”) and
the Apollo Group, Inc., University of Phoenix, Inc., and each of their corporate
affiliates, subsidiaries, owners, directors, officers, agents, employees and
assigns (collectively referred to herein as “Company” or “Apollo Group”).


Employee’s employment with the Company is hereby terminated unilaterally by the
Company without Cause (as defined in Employee’s Amended and Restated Employment
Agreement, with the effective date of May 18, 2010, and the letter dated June
25, 2012, under which Employee’s agreement was extended through August 31, 2013
(collectively, the “Employment Agreement”)) effective on August 31, 2013 (the
“Separation Date”). Upon Employee’s separation from the Company, Employee shall
be paid all earned but unpaid base salary and all accrued but unpaid vacation
pay. The Separation Date shall be Employee’s last day as an employee of the
Company, and Employee will no longer perform any further job duties with the
Company or render services in any other capacity to the Company other than in a
limited consulting role under which Employee is to render services that will not
exceed twenty percent (20%) of the average level of services Employee rendered
the Company during the immediately preceding thirty-six (36) months of
employment with the Company prior to termination. Accordingly, on the Separation
Date, Employee shall incur a separation from service for purposes of Section
409A of the Internal Revenue Code (“Section 409A”) on the Separation Date. Any
compensation deferred by Employee pursuant to one or more non-qualified deferred
compensation plans of the Company subject to Section 409A shall be paid at such
time and in such form of payment as set forth in each applicable plan governing
the payment of any such deferred amounts.


Employee hereby acknowledges and agrees that the severance benefits set forth in
Attachment A to this Agreement are being provided pursuant to the terms of
Employee’s Employment Agreement, in exchange for the general release and other
promises and covenants of Employee set forth in this Agreement and that in the
absence of such release, promises and covenants, Employee would not otherwise be
entitled to those severance benefits. Employee further acknowledges and agrees
that the additional benefits set forth in Attachment A, other than the severance
benefits, are also being provided in exchange for the general release and other
promises and covenants of Employee set forth in this Agreement and that in the
absence of such release, promises and covenants, Employee would not otherwise be
entitled to those other benefits.


Accordingly, in consideration of the severance benefits and the other benefits
that Employee will receive, as set forth in Attachment A, the sufficiency of
which Employee hereby acknowledges, except as set forth below, Employee hereby
agrees to waive any and all potential claims against Apollo Group and/or any of
its corporate affiliates, subsidiaries, owners, directors, officers, agents,
employees and assigns arising out of any event occurring prior to Employee’s
execution of this Agreement including, without limitation, any event associated
with Employee’s employment by Apollo Group and Employee’s separation from that
employment.


This FULL RELEASE AND WAIVER OF CLAIMS (the “Release”) includes, without
limitation, any claim arising under the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Older Workers
Benefit Protection Act, the Civil Rights Acts of 1991, the Arizona Civil Rights
Act, the Illinois Human Rights Act, the Labor Management Relations Act, the
Americans with Disabilities Act, as amended, the Pregnancy Discrimination Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, the Worker Adjustment and Retraining Notification Act,

1

--------------------------------------------------------------------------------




and any other federal, state or local statute or common law cause of action
including, without limitation, claims for breach of contract, compensation or
wages, wrongful discharge, retaliation, tort, violation of public policy,
infliction of emotional distress, personal injury or any claim for attorneys’
fees and/or costs. Except as set forth below, this Release also includes,
without limitation, any claim arising under any employee compensation or benefit
plan, policy, program or arrangement (whether written or oral), including, but
not limited to the Senior Executive Severance Pay Plan and the Employment
Agreement (except as specifically set forth in Attachment A. Employee
understands that this Release precludes Employee from recovering any monetary
relief as a result of any charge, lawsuit, or other proceeding brought by
Employee or on Employee’s behalf arising out of or related to Employee’s
employment with Apollo Group and separation from that employment.


The waiver and release contained in this General Release does not apply to any
claim which, as a matter of law, cannot be released by private agreement. If any
provision of the waiver and release contained in this General Release is found
to be unenforceable, it shall not affect the enforceability of the remaining
provisions and a court shall enforce all remaining provisions to the full extent
permitted by law.


The following claims are specifically and expressly excluded from the foregoing
Release: (i) claims for workers’ compensation benefits; (ii) claims for
unemployment compensation; (iii) health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”); (iv) claims with
respect to vested benefits under a retirement plan governed by the Employee
Retirement Income Security Act (“ERISA”) or any other vested and accrued
benefits under the terms of any other Apollo Group employee benefit plan, (v)
claims with respect to any Accrued Obligations (as defined in the Employment
Agreement) or the bonus payable for the 2013 fiscal year under the Executive
Officer Performance Incentive Plan; (vi) claims with respect to the Employee’s
right to indemnification pursuant to Section 15 of the Employment Agreement or
rights under Section 13(c) of the Employment Agreement; or (vii) claims that do
not arise until after the date of the execution of this Agreement, whether such
claim is under this Agreement, the Employment Agreement, or otherwise.


Employee understands and affirms that this FULL RELEASE AND WAIVER OF CLAIMS
applies to any claims that may arise under the Age Discrimination in Employment
Act (“ADEA”). Employee acknowledges that Employee is knowingly and voluntarily
waiving and releasing any rights Employee may have under the ADEA. Employee also
acknowledges that the consideration given for the waiver and release contained
in this Agreement is in addition to anything of value to which Employee was
already entitled. Employee acknowledges that the Company has advised Employee to
consult with an attorney and discuss this Agreement and the Release set forth
herein prior to executing this Agreement. Employee further acknowledges that
Employee has been advised by this writing, as required by the Older Workers’
Benefit Protection Act (“OWBPA”), that this waiver and release do not apply to
any rights or claims that may arise after the Effective Date (defined below) of
this Agreement.


Pursuant to the OWBPA, Employee understands and affirms that, by signing this
Agreement, Employee has been given twenty-one (21) calendar days measured from
the Separation Date within which to consider this Agreement and the Release set
forth herein. Should Employee decide not to use the full twenty-one
(21)-calendar day review period, then Employee knowingly and voluntarily waives
any claims that Employee was not in fact given that period of time or did not
use the entire twenty-one (21) calendar days to consult an attorney and/or
consider this Agreement and Release. Employee further understands that Employee
may revoke this Agreement at any time within seven (7) calendar days following
Employee’s execution of the Agreement. Written revocation is to be provided
within the seven (7) calendar day revocation period to Apollo Group, Inc., Attn:
Chief Human Resources Officer, 4025 South Riverpoint Parkway, Phoenix, Arizona
85040. This Agreement shall not become binding and enforceable until the seven
(7) calendar day revocation period has expired.

2

--------------------------------------------------------------------------------






Employee may not sign this Agreement prior to Employee’s Separation Date.
Additionally, in order for this Agreement to become effective and for Employee
to become entitled to receive the pay and benefits set forth in Attachment A,
Employee must sign and return this Agreement to the Company not later than
twenty-one (21) calendar days following Employee’s Separation Date set forth
above and not revoke it.


Employee further covenants and agrees not to disclose to anyone the
negotiations, conditions or terms of this Agreement or the fact that this
Agreement exists, except to Employee’s attorney, immediate family, tax advisor,
or as may be required by law.


Employee agrees to comply with his or her obligations not to use or disclose the
Trade Secrets and Proprietary Information of the Company as set forth below:


a.
“Trade Secrets” shall be defined as information belonging to the Company or
licensed by it, including, but not limited to, technical or non-technical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, or lists of
actual or potential customers or suppliers which: (1) derive economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons or entities who can obtain
economic value from their disclosure or use; and (2) are the subject of efforts
that are reasonable under the circumstances to maintain their secrecy.



b.
“Proprietary Information” shall be defined as any information that was or will
be developed, created, or discovered by or on behalf of the Company, or which
became or will become known by, or was or is conveyed to the Company.
“Proprietary Information” includes information concerning the organization,
business and finances of the Company or of any third party which the Company is
under an obligation to keep confidential or that is maintained by the Company as
confidential, including (without limitation):



(i)
the Company’s Lead List which is comprised of prospective students;



(ii)
data and information on current and prospective corporate accounts, including,
but not limited to, the identity of the corporate accounts, the decision makers
or decision influencers, the buying criteria of the accounts and programs for
those accounts;



(iii)
information with respect to past, current and prospective merger, acquisition,
disposition, joint venture and other transactions and opportunities, including,
but not limited to, the identity of the transaction targets or prospects, the
decision makers or decision influencers with respect to the transactions, the
proposed terms and conditions of any such past, current or prospective
transactions or opportunities, including the status thereof, the management
process, training materials, scripts, programs and preferred responses to
features and benefits provided to enrollment counselors, academic counselors and
finance counselors;



(iv)
the management process, training materials, scripts, programs and preferred
responses to features and benefits provided to enrollment counselors, academic
counselors and finance counselors;



(v)
the certification training materials and processes for the certification of the
Company’s student advisors (known as the ACU online learning system program),
including, but not limited to, the tests taken, materials provided and course
work;



(vi)
the information and data contained in the Company’s enrollment data system,
including all


3

--------------------------------------------------------------------------------




monthly enrollment reports;


(vii)
salary, terms of employment, length of employment and performance review
information on the faculty members and other employees of the Company, all
business models and financial information, data and materials of the Company not
otherwise available to the general public through the Company’s Annual Report or
otherwise;



(viii)
all market research or works for hire materials, including, but not limited to,
industry data, demographics, company profiles and/or specific consumer behavior
information, all monthly financial, statistical and operational information and
reports, and all other information concerning enrollment by campus, profit and
loss per campus and the terms of any lease;



(ix)
all monthly financial statements, including, but not limited to, any materials
prepared for the Board of Directors;



(x)
all internally developed source code and the techniques and processes embodied
therein, including, but not limited to, modifications to existing source codes
for student information systems (such as Galaxy, Campus Tracking, OSIRIS and
eCampus), academic systems (such as rEsource and OnLine Learning System (OLS),
proprietary modifications to packaged applications (such as PeopleSoft, Oracle
Financials and ADP HRizon) and all future internally developed source code;



(xi)
information provided to the Company from a third party under a non-disclosure
agreement; and



(xii)
the “Personally Identifiable Information” of any individual that is known or
accessible as a result of employment with the Company. “Personally Identifiable
Information” includes, but is not limited to information that is directly
associated with a specific person such as a name, address, telephone number,
e-mail address, or information about activities directly linked to that person.
It also includes, but is not limited to, “Education Records” as that term is
defined in the Family Educational Rights and Privacy Act of 1974, as amended.



c.
Employee will treat as confidential and will not, without the prior written
approval of the Company, use, publish, disclose, copyright or authorize anyone
else to use, publish, disclose or copyright, any information which constitutes
Trade Secrets of the Company, whether or not the Trade Secrets are in written or
tangible form.



d.
Employee will treat as confidential and will not, without the prior written
approval of the Company, use, publish, disclose, copyright or authorize anyone
else to use, publish, disclose or copyright, any Proprietary Information for
three (3) years following the Separation Date, whether or not the Proprietary
Information is in written or other tangible form.



Employee acknowledges and agrees that he is obligated to comply, and will
comply, with all post-termination restrictive covenants set forth in Paragraph
10 of his Employment Agreement, which covenants are hereby incorporated into
this Agreement by reference.


If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable for whatever reason, the remaining
provisions of this Agreement shall nevertheless continue in full force and
effect without being impaired in any manner whatsoever.



4

--------------------------------------------------------------------------------




Except to the extent otherwise provided in the Employment Agreement, Employee is
and shall be solely responsible for any federal, state and local taxes that may
be owed by Employee by virtue of the receipt of any portion of the monetary
payment and other benefits provided under this Agreement.


Employee agrees that Employee will not make any disparaging, negative or untrue
statements about Apollo Group, including, without limitation, any statements
about Apollo Group, its products, business affairs or officers, directors or
employees. The Company agrees that it will not make, and agrees to use its best
efforts to cause the officers, directors and spokespersons of the Company to
refrain from making, any public statements (or authorizing any statements to be
reported as being attributed to the Company), that are derogatory or which may
tend to injure the reputation or business of Employee, and the Company shall
instruct such officers, directors and spokespersons to refrain from making such
statements.


Employee also agrees that if any claim is asserted by or against the Company as
to which Employee has relevant knowledge, Employee will reasonably cooperate
with the Company in the prosecution or defense of that claim, including by
providing truthful information and testimony as reasonably requested by the
Company. In that regard, the Company agrees to reimburse Employee for any
reasonable expenses actually incurred by Employee in providing such cooperation
and, in situations where Employee is not a named defendant in the claim, the
Company agrees to provide Employee a reasonable rate of pay per hour for time
spent in providing such services. The following conditions shall govern any
reimbursements that are to be made to Employee pursuant to the terms of this
Agreement:
-
Any such expenses must be approved in advance by the Company before they are
incurred by Employee.

-
Any reimbursement amounts to which Employee may become entitled pursuant to this
Agreement in each calendar year shall not reduce the amounts to which Employee
may become entitled hereunder in any other calendar year.

-
None of Employee’s rights to reimbursement hereunder may be liquidated or
exchanged for any other benefit.

-
In no event shall any expense be reimbursed later than the close of the calendar
year following the calendar year in which that expense is incurred.



Additionally, the Company shall indemnify Employee to the maximum extent
permitted by Section 10-856 of the Arizona Revised Statutes, Article 5 of the
University of Phoenix Bylaws, and Section 5.14 of the Apollo Bylaws in regard to
Employee’s service as an officer and employee of the Company.


Within seven (7) days of the Separation Date, Employee shall return to the
Company all Company property in Employee’s possession or control including, but
not limited to, identification badges, business cards, credit cards, telephone
cards, cell phones, BlackBerrys, pagers and all copies of all records, papers
and documents made or kept by Employee relating to the business of the Company,
provided that Employee may retain his lap top computer and mobile phone, subject
to: (i) Consultant changing his mobile account service over to a personal
account, and (ii) removal of any Company confidential or proprietary information
and any programs or applications as may be required by the Company’s license for
such program or application, at the time his Consulting Agreement ends.


The construction, interpretation and performance of this Agreement shall be
governed by the laws of the State of Arizona. The arbitration provisions of
Section 20 of the Employment Agreement shall also apply to any disputes under
this Agreement, except that any claims related to a breach of Employee’s
obligations

5

--------------------------------------------------------------------------------




under this Agreement not to use or disclose the Trade Secrets and Proprietary
Information of the Company will be handled as provided in Section 16 of the
Employment Agreement.


This Agreement and the Employment Agreement constitute the sole and entire
agreement between the parties regarding the subject matter hereof, and supersede
any and all understandings and agreements made prior hereto, if any. Nothing in
this Agreement supersedes or replaces any of Employee’s rights under his
Employment Agreement that survive termination pursuant to Section 17 of the
Employment Agreement. There are no collateral understandings, representations,
or agreements other than those contained therein. No provision of this Agreement
shall be amended, waived or modified except by an instrument in writing, signed
by the parties hereto. It is understood and agreed that the offering of this
Agreement by Apollo Group is not to be construed as an admission of any
liability on its part to Employee, other than to comply with the terms of this
Agreement.


Employee has read and understands the contents of this Agreement and affirms
that no representations other than those contained herein have been made to
induce or influence Employee’s execution of the Agreement, and that Employee
executes this Agreement knowingly and voluntarily and upon independent advice of
Employee’s own choosing.


/s/ Joseph L. D’Amico
 
9/12/2013
 
 
 
 
 
 
 
JOSEPH L. D’AMICO
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
APPROVED AND ACCEPTED:
 
 
 
 
 
 
 
 
APOLLO GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Fred Newton
 
9/16/2013
 
 
 
 
 
 
 
 
FRED NEWTON
 
Date
 
 
SVP HUMAN RESOURCES

 
 


































6

--------------------------------------------------------------------------------




ATTACHMENT A
In exchange for executing the attached Separation Agreement and General Release
and Waiver of Claims and not revoking such Separation Agreement and General
Release and Waiver of Claims during the applicable seven (7)-day revocation
period so that such agreement and release become effective and enforceable,
Employee understands that Employee will receive the following separation
benefits:


A.
SEVERANCE BENEFITS PURSUANT TO THE EMPLOYMENT CONTRACT



1.
Severance Pay. Employee shall be entitled to Severance Pay in the gross amount
of Two Million Six Hundred Forty-One Thousand Dollars and 00/100 Cents
($2,641,000.00), less lawfully required withholdings and any other agreed to
deductions, which represents two (2) times Employee’s base salary in the
aggregate amount of $1,050,000, plus two (2) times the average of Employee’s
actual annual bonuses for the three fiscal years immediately preceding the
fiscal year in which Employee’s termination of employment occurs in the
aggregate amount of $1,591,000, as calculated pursuant to the terms of
Employee’s Employment Agreement.



Such Severance Pay will be paid to Employee in a series of successive equal
installments over the one-year period measured from the date of Employee’s
Separation Date, beginning with the first regular pay day following the
expiration of the maximum twenty-one (21)-day review period and seven (7)-day
revocation period in effect for the general release Employee is required to
deliver pursuant to the attached Separation Agreement and General Release and
Waiver of Claims as a condition for the severance benefits set forth in this
Attachment A (such payment timing to be independent of when the Separation
Agreement and General Release and Waiver of Claims actually becomes effective
within such periods), but subject to any required holdback under Section 13(b)
of Employee’s Employment Agreement. Subsequent installments will be paid on
successive regular pay days for the Company’s salaried employees during the
remainder of such one-year period.


2.
COBRA Reimbursement. Provided Employee and/or his spouse and dependents are
eligible and timely elect to continue their health care coverage under the
Company’s group health plan pursuant to their rights under COBRA, the Company
will reimburse Employee for the costs he incurs to obtain such continued
coverage for himself and his spouse and eligible dependents (collectively, the
“Coverage Costs”) until the earliest of (A) the end of the eighteen (18)-month
period measured from the Separation Date, (B) the date that Employee and/or his
eligible dependents are no longer eligible for COBRA coverage, and (C) the date
that Employee becomes eligible for such coverage under the health plan of any
new employer (Employee agrees to provide the Company with written notice of such
eligibility within ten (10) calendar days). In order to obtain reimbursement for
such Coverage Costs, Employee must submit appropriate evidence to the Company of
each periodic payment within sixty (60) days after the required payment date for
those Coverage Costs, and the Company shall, within thirty (30) days after such
submission, reimburse Employee for that payment. During the period such medical
care coverage remains in effect hereunder, the following provisions shall govern
the arrangement: (a) the amount of Coverage Costs eligible for reimbursement in
any one calendar year of such coverage shall not affect the amount of Coverage
Costs eligible for reimbursement in any other calendar year for which such
reimbursement is to be provided hereunder; (ii) no Coverage Costs shall be
reimbursed after the close of the calendar year following the calendar year in
which those Coverage Costs were incurred; and (iii) Employee’s right to the
reimbursement of such Coverage Costs cannot be liquidated or exchanged for any
other benefit. To the extent the reimbursed Coverage Costs constitute taxable
income to Employee, the Company shall report the reimbursement as taxable W-2
wages and collect the


A-1

--------------------------------------------------------------------------------




applicable withholding taxes, and any remaining tax liability shall be
Employee’s sole responsibility.


B.
OTHER BENEFITS



1.
Bonus. Employee shall be entitled to a cash bonus for the 2013 fiscal year under
the Executive Officer Performance Incentive Plan based on the actual Company
results for the financial and non-financial measures applicable to that bonus.
Payment of such bonus shall occur at the time the bonus for the 2013 fiscal year
is ordinarily paid to similarly situated active employees after the results on
which the bonus for the 2013 fiscal year is based have been determined, but in
no event later than November 15, 2013, and shall be subject to the Company’s
collection of all applicable withholding taxes.



2.
No Repayment Obligation. Under the terms of Employee’s special cash retention
award agreement dated March 29, 2013 and accepted by Employee (“Award”),
Employer agrees that Employee is not obligated to repay the $100,000 first
installment payment that he received under that Award; provided that Employee
has executed the attached Separation Agreement and General Release and Waiver of
Claims and not revoked it within the applicable time frames set forth in that
Agreement.



3.
Payment of Unvested Cash Retention Bonuses. Employee will receive a lump sum
cash payment of $450,000.00 under the terms of Employee’s special cash retention
award agreements dated November 2, 2012 and March 29, 2013 and accepted by
Employee (“Award”). Such payment will be made within sixty (60) days following
Employee’s Separation Date; provided that Employee has executed the attached
Separation Agreement and General Release and Waiver of Claims and not revoked it
within the applicable time frames set forth in that Agreement.



4.
Legal Fees. The Company will reimburse Employee for reasonable legal fees
incurrent in connection with this Agreement, the Employment Agreement and the
proposed consulting agreement between Employee and the Company up to a maximum
dollar amount of $15,000. Employee must submit documentation of such legal fees
no later than sixty (60) days following his Separation Date and the legal fees
reimbursement will be payable no later than thirty (30) following the submission
of such documentation.



5.
Equity Awards. Employee’s existing equity awards will continue to vest and, in
the case of stock option awards, continue to be eligible for exercise, on their
existing terms as governed by the 2000 Stock Incentive Plan, as amended and
restated from time to time, and the terms of Employee’s award agreements.






A-2

--------------------------------------------------------------------------------




/s/ Joseph L. D’Amico
 
9/12/2013
 
 
 
 
 
 
 
JOSEPH L. D’AMICO
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
APPROVED AND ACCEPTED:
 
 
 
 
 
 
 
 
APOLLO GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Fred Newton
 
9/16/2013
 
 
 
 
 
 
 
 
FRED NEWTON
 
Date
 
 
SVP HUMAN RESOURCES
 
 




























A-3